Citation Nr: 0125079	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1971 to July 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran's disabilities that are not the result of his 
own willful misconduct include a psychiatric disorder 
(variously diagnosed, with a principle diagnosis of bipolar 
disorder), assigned a 10 percent disability evaluation; 
hypertension, assigned a 10 percent disability evaluation; 
and scars and hemorrhoids; assigned separated noncompensable 
(0) percent disability evaluations.

3.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

4.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

5.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history. 



CONCLUSION OF LAW

The evidence does not satisfy the criteria for a permanent 
and total disability evaluation for pension purposes.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a permanent and total disability evaluation for pension 
purposes.  The RO initially denied the veteran entitlement to 
this benefit in May 1998, and the veteran appealed this 
decision.  

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated 
February 2001, the RO informed the veteran that the law had 
changed, but did not indicate that it had reconsidered the 
veteran's claim for pension benefits pursuant to the VCAA and 
amended regulations.  However, as explained below, prior to 
the change, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

As required by the VCAA, in a May 1998 rating decision and 
letter notifying the veteran of this decision, the RO 
informed the veteran of the evidence needed to substantiate 
his claim and provided him an opportunity to submit such 
evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  
Subsequently, the veteran and his representative submitted 
written statements and medical records in support of the 
veteran's claim.  Moreover, in a statement of the case issued 
in September 1998 and supplemental statements of the case 
issued in May 1998 and September 2000, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for which it had denied his claim, and 
provided the veteran and his representative an opportunity to 
present further evidence and argument in support of the 
veteran's claim.  

In addition, as required by the VCAA, the RO assisted the 
veteran in obtaining and fully developing all evidence 
necessary for the equitable disposition of his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  For instance, since the 
veteran filed his claim, the RO has secured all evidence 
identified by the veteran as being pertinent to his claim, 
including VA inpatient and outpatient treatment records and 
medical records from the Department of Corrections.  The 
Board is not aware of any other available, outstanding 
evidence that might substantiate the veteran's claim for VA 
pension benefits.  In addition, after the veteran filed his 
claim for VA pension benefits, the RO afforded him multiple 
VA examinations of his disabilities, and during one of these 
examinations, a VA examiner provided an opinion regarding 
whether the veteran's disabilities rendered him unemployable.    

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for VA pension benefits and 
has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim, 
actions which are required under the VCAA, a Remand to comply 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

The veteran claims that he is entitled to VA pension benefits 
on the basis that his nonservice-connected disabilities 
preclude him from working.  A disability pension is payable 
to a veteran who served for 90 days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  In 
this case, the veteran served on active duty from February 
1971 to July 1972, during the Vietnam Era.  However, as 
explained below, the evidence does not establish that he is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.

A finding of permanent and total disability for pension 
purposes may be based on any one of the following three 
regulations. 

I.  38 C.F.R. § 4.15

First, by utilizing the VA Schedule for Rating Disabilities 
(rating schedule), a veteran may establish the presence of a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a) (West 1991); 38 
C.F.R. § 4.15 (2001).  This requires evaluating each 
disability under the appropriate diagnostic code and then 
combining the disability evaluations to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  If one suffers the permanent loss of the 
use of both hands or both feet, or of one hand and one foot, 
or of the sight of both eyes, or becomes permanently helpless 
or permanently bedridden, he will be considered permanently 
and totally disabled.  38 C.F.R. § 4.15 (2001).

Disability evaluations are determined by evaluating the 
extent to which a veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001). 

In this case, the veteran's primary nonservice-connected 
disabilities include a psychiatric disorder (occasionally 
noted to include a personality disorder and most recently 
characterized as bipolar disorder and a mood disorder) and 
hypertension.  However, since his discharge from service, the 
veteran has also been noted to have scars and hemorrhoids.  

The RO has evaluated the veteran for residuals of gonorrhea 
and pseudofolliculitis.  However, since his discharge, the 
veteran has not been treated for or diagnosed with either of 
these conditions.  Accordingly, the Board will not discuss 
these conditions in support of the veteran's claim.  The 
veteran has been diagnosed with polysubstance dependence 
since his discharge from service, but because this condition 
results from the veteran's willful misconduct, the Board may 
not consider it in evaluating the severity of the veteran's 
nonservice-connected disabilities.  The veteran asserts that 
he has also been diagnosed with Hepatitis B and C, but the 
record does not support this assertion.  


A.  Psychiatric Disorder

The RO has characterized the veteran's psychiatric disorder 
as bipolar disorder and evaluated this disorder as 10 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9432.  This code provides that a 10 percent evaluation is 
assignable for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9432 (2001).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9432 (2001).

The Board also notes that various examiners have also 
included a diagnosis of a personality disorder, variously 
characterized following examination of the veteran.  Although 
personality disorders are not considered diseases or injuries 
for purposes of service connection, permanent total 
disability pension ratings will be authorized for congenital, 
developmental, hereditary or familial conditions, provided 
the other requirements for entitlement are met.  See 38 
C.F.R. §§ 3.303, 3.342 (2001).  Thus, the Board will consider 
the symptoms of the acquired psychiatric disorders and the 
veteran's personality disorders in evaluating the severity of 
the psychiatric disorder.  Based on the findings noted below, 
the Board agrees with the RO that the veteran's psychiatric 
disorder, however characterized, is most appropriately 
evaluated as 10 percent disabling.  

The veteran was first diagnosed with a psychiatric disorder 
in the 1990s.  However, prior to that time, he complained of 
nervousness.  In April 1973, he presented to a VA Medical 
Center (VAMC) with complaints of agitation.  He reported that 
he was a heavy user of drugs and wanted to learn how to live 
a drug-free life.  A physician diagnosed anxiety secondary to 
drug use.  

In 1993, the veteran agreed to see a psychiatrist after he 
presented to a VAMC seemingly intoxicated with slurred 
speech.  He did not undergo a consultation until 1995, when 
he requested a referral to a VA psychiatrist.  During his 
first psychiatric visit, the veteran reported that he had 
recently been released from jail and was interested in 
receiving outpatient treatment.  He explained that while he 
was incarcerated he had a chemical dependency and was being 
treated for mood swings with Prozac.  The psychiatrist noted 
a euthymic mood, an affect congruent with mood, and fair 
insight and judgment.  Based on these findings, he continued 
the veteran on Prozac and diagnosed, in pertinent part, "R/O 
out organic mood D.O. vs. Bipolar D.O."  During subsequent 
consultations in 1995 and 1996 at a VA Medical Center and the 
Vet Center, medical professionals noted that the veteran was 
expansive, overstated and excessive in detail, had anxiety, 
panic attacks, pressured speech, flight of ideas, 
grandiosity, and digression to tangential detail, but they 
attributed these findings to the veteran's substance 
abuse/dependence, occasionally noted to be in remission, as 
well as his bipolar disorder and sub-diagnostic PTSD 
symptoms.  

In March 1996, a psychiatrist indicated that the veteran had 
mood instability and diagnosed bipolar disorder, mixed type.  
He also indicated that the veteran was then unable to work 
and that the veteran's capability in this regard should be 
reevaluated every six months. 

In July 1997, the veteran underwent a psychological 
evaluation at the Luther Luckett Correctional Complex.  
During that evaluation, he reported that he had been married 
since the early 1990s, but had no children.  Results of 
testing showed that the veteran had anxiety and difficulty 
with concentration, short-term memory recall and mental 
computation, and exhibited distrust and anger towards family 
and authority figures.  The examiner diagnosed mood disorder, 
not otherwise specified, alcohol and opiate abuse without 
physiological dependence, early partial remission in a 
controlled environment, and narcissistic personality disorder 
with paranoid personality features and anti-social 
personality features.  She assigned Global Assessment of 
Functioning (GAF) scores of 35 (incarceration 12/96) and 51 
(current 6/97).

In March 1998, the veteran underwent a VA general medical 
examination, during which an examiner noted that the veteran 
had severe bipolar disorder that was well controlled by 
medication.  He indicated that the veteran lived at home with 
his mother, who provided total care, and that the veteran was 
unemployed due to his bipolar disorder.  

During the March 1998 VA mental disorders examination, the 
veteran reported that he was separated from his spouse and 
had no contact with her, and had worked for two months with a 
janitorial service, but had stopped after being told he could 
not get along with others or follow orders.  He also reported 
that he was irritated and had been having difficulty 
sleeping, nightmares, and low energy.  He indicated that he 
occasionally experienced racing thoughts, a need for less 
sleep, auditory hallucinations, and paranoia.  He further 
indicated that he once attempted to commit suicide and had no 
close friends with whom he was able to talk.  The examiner 
noted that the veteran was disheveled to an extent 
incongruent with his actual hygiene, displayed no change in 
motor movements or affect when describing stressful events, 
was loud and had pressured speech, but could be directed 
appropriately, and was having strange difficulties with 
memory and other testing.  The examiner concluded that the 
veteran appeared to be overemphasizing his difficulty, 
symptomatology and degree of stress experienced in service.  
Based on this extreme overemphasis, he did not provide a 
diagnosis and recommended that another examination be 
conducted.

As recommended, the veteran underwent another VA mental 
disorders examination in April 1998.  During this 
examination, he reported that he had mood swings, a lot of 
energy, and occasional delusional processes and beliefs, 
depression, racing thoughts, guardedness and suspiciousness.  
The examiner noted that the veteran was on time, spoke in a 
normal tone and with no pressure or other bizarre form of 
speech, was not agitated, irritable, hostile, nervous, 
jittery or hyperalert, did not complain of or manifest any 
obsessive or ritualistic behaviors, did not have an affect 
that indicated signs or symptoms of mania or depression, did 
not exhibit an emotional lack of control or tearfulness 
during the interview, was not demented, was oriented to 
person, place, date and circumstances, was reasonably well 
dressed and groomed and exhibited an ability to maintain 
personal hygiene and other activities of daily living without 
difficulty.  The examiner also noted that the veteran claimed 
that, in the past, when he was in a decompensated state, he 
had had auditory hallucinations and believed that people were 
out to get him and that he had special powers.  According to 
the veteran, however, this never occurred when he took his 
medication as directed.  

Based on the findings noted above, the examiner diagnosed 
adult anti-social behaviors, heroin and alcohol abuse in 
reported remission, bipolar disorder and anti-social 
personality disorder.  He concluded that it was possible and 
indeed probable that the veteran's emotional symptoms were, 
at least in part, related to his chronic substance abuse, and 
that the bipolar disorder was very marginal.  He explained 
that the veteran was taking his medication and was relatively 
functional.  He indicated that the veteran had some mild 
symptoms and difficulty in social and occupational 
functioning, but was able to engage in activities of daily 
living and to attend to his personal self-care.  He also 
indicated that the veteran lived with his parents and had 
some meaningful interpersonal relationships, but because of 
his anti-social personality, it would be difficult for the 
veteran to develop very many more of these types of 
relationships.  The examiner assigned a GAF score of 60 to 
65.    

From 1997 to 1998, the veteran sought outpatient 
psychological treatment, including group therapy.  During 
this time period, all symptoms noted were attributed to the 
veteran's substance abuse.  In August 1998, the veteran was 
twice hospitalized at a VA Medical Center after he reported 
that he feared hurting himself and others.  All psychiatric 
symptoms noted and GAF scores assigned during these 
hospitalizations were attributed to cocaine and alcohol 
dependence, and heroin and marijuana abuse.   

As previously shown, since the veteran filed his pension 
claim in October 1997, medical professionals have attributed 
the aforementioned findings not only to the veteran's 
psychiatric disorder, but to his substance abuse and/or 
personality disorder.  Based on this fact, the RO requested a 
VA examiner to review the veteran's claims file in its 
entirety and determine the level of severity caused solely by 
the veteran's psychiatric disorder.  

In August 1999, an examiner complied with the RO's request.  
He noted that he had reviewed the claims file and had 
concluded that the 10 percent evaluation currently assigned 
the veteran's bipolar disorder was appropriate.  He based his 
determination, in part, on the veteran's history of substance 
dependence since 1972 and a finding that the veteran's 
alcohol, cocaine and heroin dependence represented his 
principal psychiatric disability.  He agreed with the April 
1998 VA examiner's finding that the veteran's bipolar 
disorder is, at best, very marginal.  In addition, he pointed 
out that while the veteran was incarcerated and not using 
drugs, he was able to concentrate and remain stable to the 
extent necessary to complete nearly his degree in political 
Science and English.  Based on this fact, he surmised that 
the principal reason for the veteran's inability to maintain 
employment while not incarcerated is his drug dependency.  He 
noted that both symptoms of substance abuse and of 
personality disorders can be mistaken for mood disorder or, 
in fact, in the case of substance abuse, can be a substance 
induced mood disorder.  He diagnosed polysubstance 
dependence, in partial to full remission in a controlled 
environment, a mood disorder, not otherwise specified, and a 
personality disorder with narcissistic and antisocial traits.  
He attributed a GAF score of 51 (indicated of moderate 
symptomatology) to the veteran's drug dependency, his 
criminal behavior, and personality disorders.  He noted that 
if not for these factors, he would anticipate that the 
veteran would be able to function no lower that a GAF score 
of 60 to 70 (indicative of mild symptomatology) and could 
quite likely function in the range of 71-80 (indicative of 
transient and expectable reactions to psychosocial 
stressors). 

From 1999 to 2000, the veteran was evaluated at the Luther 
Luckett Correctional Department and more often than not found 
to be alert and coherent with a normal rate of speech and 
appropriate affect and no suicidal or homicidal ideation.  In 
February 1999, he reported sleeping difficulty and was noted 
to be in a subdued mood.  In October 1999, he reported that 
he was enrolled in a college course and in January 2000, he 
reported that he was doing well off medication and had no 
need for psychiatric treatment.

The above findings establish that the veteran's psychiatric 
disorder, to include his personality disorder, has been no 
more than mildly disabling since the veteran filed his 
pension claim.  In March 1996, over a year before the claim 
was filed, a VA psychiatrist noted that the veteran was 
unable to work due to his bipolar disorder.  However, he also 
noted that the veteran's inability in this regard would 
require reevaluation, and when these reevaluations were 
conducted, subsequent examiners failed to note the same 
finding.  Moreover, although a VA examiner who conducted the 
general medical examination in March 1998 noted that the 
veteran was unemployed due to his bipolar disorder, this 
finding was contradicted by VA examiners conducting two 
subsequent mental health examinations.  

The Board finds the conclusions of the most recent VA 
examiner to be most persuasive because they are based on a 
complete review of the record and, in formulating his 
opinion, the examiner distinguished the symptoms of the 
veteran's psychiatric disorder from those of his 
polysubstance abuse.  With the exception of the March 1996 
and March 1998 examiners noted in the last paragraph, all of 
the other examiners who evaluated the veteran prior to 1999 
included the symptoms of the veteran's polysubstance abuse in 
determining the severity of the veteran's psychiatric 
disorder.  Moreover, the August 1999 VA examiner's 
conclusions are supported by findings of the veteran's most 
recent evaluations at the correctional facility.  In 1999 and 
2000, the veteran reported that he was doing well without the 
use of medication and was taking a college course.  The only 
psychiatric symptoms that have been noted since 1999 are 
sleeping difficulties and a subdued mood.   

The Board finds that the most recent VA examiner's conclusion 
must be accorded considerable weight in this case.  As noted 
above, he concluded that the principle reason for the 
veteran's inability to maintain employment when not 
incarcerated is his drug dependency based on his review of 
the record and examination of the veteran.  He also provided 
a reasoned explanation of the relationship and impact of the 
veteran's substance abuse disorder on the nature and degree 
of demonstrated psychiatric symptomatology, and the veteran's 
psychosocial functioning.  His conclusion are also 
substantiated and corroborated by the other objective 
evidence in this case.   The Board finds noteworthy the most 
recent correctional facility findings indicating that the 
veteran's overall psychiatric status, including any 
personality traits, necessitate no treatment.  Based on the 
foregoing, the Board finds that the veteran's psychiatric 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under DC 9432.     

The preponderance of the evidence establishes that the 
veteran's psychiatric/personality disorder causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
There is no persuasive evidence that any psychiatric  
symptomatology causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The veteran has been noted to have some, albeit not many, 
interpersonal relationships, including with his parents, and 
to be taking a college course and participating in group 
therapy.  His mood has been recorded as stable more often 
than not and he has not been found to have panic attacks 
since 1996, when he visited the Vet Center.  In addition, 
although he was once noted to have difficulty with memory 
tests, the VA examiner who recorded this finding indicated 
that the veteran was overemphasizing this difficulty.

B.  Hypertension

The RO has evaluated the veteran's hypertension as 10 percent 
disabling pursuant to 38 C.F.R. § 4.104, DC 7101.  However, 
during the pendency of this appeal, the criteria for 
evaluating diseases of the cardiovascular system were 
changed, effective January 12, 1998.  62 Fed. Reg. 65207-
65224 (1997).  As previously indicated, where regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. at 308. 

Under the former criteria, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, DC 7101 (1997).

Under the current criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, DC 7101, Note (1) (2001).

Based on the findings noted below, the Board agrees with the 
RO that the veteran's hypertension is most appropriately 
evaluated as 10 percent disabling under both the former and 
revised criteria for evaluating diseases of the heart.  

During a VA examination in June 1973, the veteran had a blood 
pressure reading of 90/50.  

During treatment rendered from 1995 to 1997, the following 
blood pressure readings were recorded: 140/86 (November 
1995); 157/119, 142/92, 147/95 (December 1995); 118/92, 
146/96 (January 1996); 136/84 with hypertension noted to be 
well controlled with medication (March 1996); 135/85 (April 
1996); 146/102 with a finding that increased hypertension is 
secondary to no medication (May 1996); and 140/96 (September 
1997).  

During a VA examination in March 1998, the veteran had blood 
pressure readings of 156/108, 154/98 and 156/92.  The VA 
examiner noted that the veteran's hypertension was well 
controlled with medication.

During treatment rendered in 1998, the veteran had blood 
pressure readings of 117/94, 163/91 and 154/102.

The veteran's hypertension clearly requires control by 
medication, and in the past, when the veteran failed to take 
his medication, his blood pressure increased.  That 
notwithstanding, since 1995, the veteran's diastolic blood 
pressure readings have ranged from 84 to 119, with only four 
readings in excess of 100.  Moreover, the veteran has never 
been found to have a systolic pressure of 200 or more.  In 
light of the foregoing, the Board finds that the veteran's 
hypertensive disability picture more nearly approximates the 
criteria for a 10 percent evaluation under DC 7101.     

The preponderance of the evidence is against a higher 
evaluation for the veteran's hypertension.  There is no 
evidence of diastolic pressure of predominantly 110 or more, 
which is required for a 20 percent evaluation under the 
former and revised criteria, or of systolic pressure of 
predominantly 200 or more, which is required under the 
revised criteria. 

C.  Scars

The RO has evaluated one of the veteran's scar, post right 
inguinal hernia repair, as noncompensably (0 percent) 
disabling pursuant to 38 C.F.R. § 4.118, DC 7805.  This code 
provides that scars that are not disfiguring to the head, 
face or neck, superficial, tender and painful on objective 
demonstration, poorly nourished with repeated ulceration or 
the result of a burn should be evaluated based on limitation 
of function of the part affected.  All other scars are to be 
evaluated under DCs 7800-7804 (2001).  

In this case, the veteran actually has two scars: one on his 
right forearm (noted to be well healed during a June 1973 VA 
examination) and one in the right inguinal area.  The veteran 
has never reported symptoms associated with either scar.  In 
fact, when a VA examiner noted the latter scar during a March 
1998 VA examination, the veteran indicated that he had no 
known residuals from that scar or the hernia repair.  The VA 
examiner noted that the veteran's scar was nontender with no 
residuals.  Based on the foregoing, the Board finds that the 
veteran's scar disability picture more nearly approximates 
the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.118, DC 7805 (2001).     

The preponderance of the evidence is against a compensable 
evaluation for the veteran's scars.  These scars are not 
located on the head, face or neck, do not result from a burn, 
are not poorly nourished, tender or painful, and do not cause 
limitation of function of the right forearm or right inguinal 
area. 

D.  Hemorrhoids

Hemorrhoids are evaluated pursuant to 38 C.F.R. § 4.114, DC 
7336 (2001).  This code provides that a noncompensable 
evaluation is assignable for mild or moderate, external or 
internal hemorrhoids.  A 10 percent evaluation is assignable 
for large or thrombotic external or internal hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is assignable 
for external or internal hemorrhoids with persistent bleeding 
and secondary anemia, or with fissures.  

In this case, the veteran's hemorrhoids do not appear to have 
been active since 1996.  From January 1996 to May 1996, the 
veteran complained of bleeding hemorrhoids on multiple 
occasions.  In March 1996, the veteran's hemorrhoids were 
noted to be resolved, but by April 1996, they were noted to 
have returned.  In May 1996, an examiner characterized the 
hemorrhoids as recurrent.  The veteran did not report and no 
examiner noted hemorrhoids from June 1996 to February 1998.  
During a VA examination in March 1998, a VA examiner noted 
that the veteran had a history of hemorrhoids, but that there 
were no active hemorrhoids evident on that date.  Based on 
the foregoing, the Board finds that the veteran's hemorrhoid 
disability picture more nearly approximates the criteria for 
a noncompensable evaluation under DC 7336.     

The preponderance of the evidence is against a compensable 
evaluation for the veteran's hemorrhoids.  Although a VA 
examiner characterized the veteran's hemorrhoids as 
recurrent, there is no medical evidence of record 
establishing that they frequently recur.  Moreover, there is 
no medical evidence of record establishing that when they do 
recur, they are large, thrombotic and irreducible with 
excessive redundant tissue. 

E.  Computation

Applying the evaluations assigned above to the Combined 
Ratings Table at 38 C.F.R. § 4.25 (2001), the Board finds 
that the veteran's nonservice-connected disabilities warrant 
a combined 20 percent evaluation (19 converted to 20).  This 
20 percent evaluation represents the average wage-earning 
impairment caused by those disabilities that are not the 
result of the veteran's own willful misconduct.  
Based on this combined evaluation, which does not indicate 
permanent, total disability, the Board may not grant the 
veteran entitlement to VA pension benefits pursuant to 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.

II.  38 C.F.R. §§ 4.16(a), 4.17 

Second, a veteran may establish that he is permanently and 
totally disabled for pension purposes even absent a combined 
one-hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. 
§§ 4.16(a), 4.17 (2001).  Full consideration must be given to 
unusual physical or mental defects in individual cases.  38 
C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he is then awarded 
a one-hundred percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.  In this case, as 
previously shown, the veteran does not have one disability 
ratable at 60 percent or more or a combination of 
disabilities ratable at 70 percent or more.  Therefore, the 
Board may not grant the veteran entitlement to VA pension 
benefits pursuant to 38 U.S.C.A. § 1502(a) and 38 C.F.R. §§ 
4.16(a), 4.17.

III.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
veteran is unemployable by reason of his disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b) (2001).

The veteran in this case is 50 years old, has a high school 
diploma, and has completed two to four years of college 
training.  During an evaluation at the Vet Center in 1996, 
the veteran reported that he had an Associate Degree in 
Liberal Arts.  Various medical records reflect that the 
veteran has worked as a lifeguard, waiter, construction 
laborer and a farm hand, on an assembly line, and for a 
janitorial service.  The veteran clearly has the education, 
training and experience to obtain employment.  He asserts, 
however, that his psychiatric disorder hinders him from 
sustaining that employment.  

This assertion is not supported by the record.  As previously 
indicated, in March 1996, over a year before the veteran 
filed his pension claim, a VA psychiatrist noted that the 
veteran was unable to work due to his bipolar disorder.  
However, he also noted that the veteran's inability in this 
regard would require reevaluation, and when reevaluations 
were conducted, subsequent examiners failed to note the same 
finding.  In addition, in March 1998, a VA examiner who was 
not a specialist in psychiatry noted that the veteran was 
unemployed due to his bipolar disorder.  This finding was 
later contradicted by two VA mental health examiners.  
Finally, during the veteran's most recent VA examination, a 
VA examiner linked the veteran's unemployability to his drug 
dependence.   

Again, the Board finds the VA examiner's August 1999 opinion 
most persuasive because it is based on a complete review of 
the veteran's medical record.  Moreover, in formulating his 
opinion, the examiner distinguished the symptoms of the 
veteran's psychiatric disorder from those of his 
polysubstance abuse.  Based on the examiner's conclusion that 
the "principal reason for the veteran's inability to maintain 
employment when he is not incarcerated is his drug 
dependency," the Board finds that the veteran's disabilities 
that are not the result of willful misconduct do not, in and 
of themselves, render the veteran unemployable.  Having 
considered the combined effect of the veteran's nonservice-
connected disabilities as well as his age, education and 
occupational history, the Board concludes that the 
preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an 
extraschedular basis.

IV.  Conclusion

There is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim; 
therefore, the veteran is not entitled to the benefit of the 
doubt in the resolution of that claim.  Rather, because the 
preponderance of the evidence is against the claim, it must 
be denied.



ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

